DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the claims filed on September 17, 2021, with respect to the claim objections of claims 1 and 12, have been fully considered and are persuasive.  The claim objections to claims 1 and 12 have been withdrawn. Claims 8 and 10 has not been amended to meet the criteria, thus the objection to claim 8 is maintained.
Applicant’s arguments with respect to claim(s) 1-10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 8 and 10 remain objected to because of the following informalities:
Claims 8 and 10 recite the limitation “and/or”. The Examiner suggests to amend this phrase to recite “or”.
Claim 10 recites the limitation “transmission/reception device”. The Examiner suggests to amend this phrase to recite “transmission or reception device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (U.S. Patent Application Publication No. 20170147959 and hereinafter, “Sweeney”) in view of McDougall et al. (U.S. Patent Application Publication No. 20110078934 and hereinafter, “McDougall”).

Regarding claim 1, Sweeney teaches the method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
receiving a user input by an actuation device of a user terminal
Sweeney [0014] discloses a user terminal that receives user input via a user interface.
Sweeney [0044] discloses the user providing an input via one or more sets of buttons or input mechanisms.
The Examiner notes that the actuation device has been interpreted to mean hardware buttons, as defined in the instant specification.
in response thereto sending a wireless message
Sweeney [0044] discloses transmitting the user input information to the system of an autonomous vehicle (AV).
The Examiner notes that transmitting indicates wireless communication.
assigning the transportation vehicle to the user terminal in response to the wireless message being received
Sweeney [0002] discloses that assigning a transportation provider to a user in response to a request on the user’s mobile computing device is known in the art.
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
Sweeney [0022] discloses ascertaining the estimated time of arrival to the user’s current location or a user-specified pickup location.
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile.
Sweeney [0062] discloses storing a trip entry that is only associated with a particular user for a specific transport service.
Sweeney in combination with McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).


Regarding claim 2, Sweeney teaches the method of claim 1, wherein:
the transportation vehicle is selected from a multiplicity of transportation vehicles that are logically, initially linked to a server.
Sweeney [0010] discloses a fleet of autonomous vehicles that may be connected to a network.

Regarding claim 3, Sweeney teaches the method of claim 1, wherein:
the actuation device is an order button configured in hardware.
Sweeney [0044] discloses one or more sets of buttons or input mechanisms to actuate features of the AV system.

Regarding claim 4, Sweeney teaches the method of claim 1, further comprising:
prompting position determination for the user terminal
Sweeney [0011] discloses determining the current location of the user.
coding the ascertained position into the wireless message to define a starting location for a journey by the transportation vehicle.
Sweeney [0056] discloses determining the location of the AV when the trip instructions were received and when the transport service has started.
Sweeney [0084] discloses determining the current location of an AV to begin the transport service.

Regarding claim 5, Sweeney does not expressly teach the method of claim 1, further comprising:
communicating the expected time of arrival or length of time to the user terminal.
Sweeney [0030] discloses transmitting an estimated time of arrival to the mobile computing device of the user.

Regarding claim 6, Sweeney teaches the method of claim 1, wherein:
the illuminants comprise a multiplicity of LEDs arranged in a line.
Sweeney [0057] discloses arranging and illuminating LEDs in a predetermined pattern.
The Examiner notes that a line is a specific light pattern.

Regarding claim 7, Sweeney does not expressly teach the method of claim 1, further comprising:
updating the expected time of arrival
Sweeney [0022] discloses determining the real-time estimated time of arrival to a user’s current location or a user-specified pickup location.
Sweeney in combination with McDougall teaches:
based on the updated time of arrival, adapting the number of currently lit illuminants; or illuminants of the user terminal that are to be switched on or off per unit time.
McDougall [0034] discloses changing the illuminated LED according to the new expected time until the service is due.


Regarding claim 8, Sweeney teaches the method of claim 1, further comprising:
ascertaining that the expected time of arrival has come or the length of time and/or the waiting time has elapsed
Sweeney [0041] discloses ascertaining when the vehicle is arriving or has arrived to the pickup location.
Sweeney [0044] discloses ascertaining when the vehicle is “on route,” “arriving now,” or “waiting” with respect to the pickup location of the user.
in response thereto, sending an updated expected time of arrival or length of time to the user terminal.
Sweeney [0022] discloses providing the real-time estimated time of arrival of the vehicle to the user’s current location.
The Examiner notes that a real-time estimated time of arrival indicates a continuously updated estimated time of arrival.

Regarding claim 9, Sweeney teaches the method of claim 8, further comprising:
sending a request to obtain an updated expected time of arrival or length of time by the user terminal.
Sweeney [0022] discloses that the user can launch or open, thereby requesting, a designated client service application that communicates with the system to receive information about the real-time estimated time of arrival.

10, Sweeney teaches the user terminal comprising:
an actuation device;
Sweeney [0044] discloses buttons or input mechanisms that actuate components of a vehicle.
a transmission or reception device;
Sweeney [0025] discloses transmitting a request.
an evaluation unit 
Sweeney [0090] discloses a processor.
illuminants,
Sweeney [0057] discloses illuminating light elements such as LEDs.
wherein the evaluation unit is configured to receive a user input in response to actuation of the actuation device of the user terminal
Sweeney [0014] discloses a user terminal that receives user input via a user interface.
Sweeney [0044] discloses the AV system receiving the user providing an input via one or more sets of buttons or input mechanisms.
The Examiner notes that the actuation device has been interpreted to mean hardware buttons, as defined in the instant specification.
wherein the transmission/reception device is configured to respond receipt of the user input by the evaluation unit by:
Sweeney [0014] discloses the AV system responding to the receipt of user input.
sending a wireless message to send for a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location
Sweeney [0029] discloses transmitting a set of instructions to an AV system of a selected AV, where the set of instructions directs or instructs the selected AV to travel from its current location to the pickup location of the user.
The Examiner notes that transmitting indicates wireless communication.
Sweeney [0022] and [0031] disclose that the AV is configured to transport the user from a user specified pickup location to a user specified destination location.
obtaining an acknowledgement of an assignment of the transportation vehicle to the user terminal, made in response to the wireless message
Sweeney [0002] discloses that assigning a transportation provider to a user in response to a request on the user’s mobile computing device is known in the art.
wherein the predefined destination for the user is readable by the transportation vehicle and predefined in a memory of the user terminal or a server-based profile
Sweeney [0062] discloses storing a trip entry that is only associated with a particular user for a specific transport service.
Sweeney in combination with McDougall teaches:
a message regarding an expected time of arrival and/or a length of time before the transportation vehicle arrives at the location of the user terminal
McDougall [0012]-[0013] discloses a sign that may display the expected time of arrival for a transportation vehicle.
wherein, based on the time of arrival or length of time, the illuminant displays a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant, which is predefined for the display of the waiting time.
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Regarding claim 12, Sweeney teaches the non-transitory computer program product comprising instructions that, when executed on an evaluation unit of a user terminal:
prompt the evaluation unit to perform a method for sending a transportation vehicle to a location of a user terminal for subsequent transport of a user associated with the user terminal to a predefined destination location, the method comprising:
receiving a user input by an actuation device of the user terminal
Sweeney [0014] discloses a user terminal that receives user input via a user interface.
Sweeney [0044] discloses the user providing an input via one or more sets of buttons or input mechanisms.
The Examiner notes that the actuation device has been interpreted to mean hardware buttons, as defined in the instant specification.
in response thereto, sending a wireless message
Sweeney [0044] discloses transmitting the user input information to the system of an autonomous vehicle (AV).
The Examiner notes that transmitting indicates wireless communication.
assigning the transportation vehicle to the user terminal in response to the wireless message being receive
Sweeney [0002] discloses that assigning a transportation provider to a user in response to a request on the user’s mobile computing device is known in the art.
ascertaining an expected time of arrival and/or a length of time before the transportation vehicle arrives at the user terminal
Sweeney [0127] discloses providing an indication when the assigned vehicle arrives to the user.
Sweeney in combination with McDougall teaches:
displaying a waiting time, ascertained based on the time of arrival or length of time, by a number of lit illuminants and/or number of illuminants to be switched on or off per unit time and/or position of a lit illuminant of the user terminal, which is predefined for the display of the waiting time.
McDougall [0013] discloses a number of LEDs to indicate when a transport service is due to arrive. McDougall discloses that the time until the service is due to arrive may be indicated by illuminating a light source in a specific position, or it may flash (i.e., switched on or off per unit time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the user terminal disclosed in Sweeney to incorporate using the LED light patterns to indicate wait time, as taught by McDougall, in order to “enable the provision of travel information at locations where the provision of power by other means is not cost effective or is impractical” (see McDougall [0001]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.T.S./Patent Examiner, Art Unit 3662            
                                                                                                         /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662